Exhibit 10.1

SEPARATION AGREEMENT

This is a SEPARATION AGREEMENT (the “Agreement”) effective December 31, 2011,
between WALTER T. BROMFIELD (“Employee”), a Florida resident, and UNITED
MARITIME GROUP, LLC (the “Company”), a Florida limited liability company, and
for the limited purposes of agreeing to provisions in which it is referenced or
makes an agreement, GS MARITIME HOLDING LLC, a Delaware limited liability
company and indirect parent company of the Company (“Parent”).

Background

The Employee and the Company are parties to an Employment Agreement dated
July 24, 2008, pursuant to which Employee has been employed by the Company as a
Chief Financial Officer and Senior Vice President (as amended, the “Employment
Agreement”). The Employee and Parent are parties to a Profit Unit Grant
Agreement effective August 14, 2008 (as amended, the “Profit Unit Grant
Agreement”), pursuant to which Parent granted Employee 1,517 Profit Units (as
defined in the Profit Unit Grant Agreement), subject to the vesting provisions
provided in the Profit Unit Grant Agreement.

The Company and the Employee have agreed to end their relationship on terms that
are mutually agreeable.

Operative Terms

Employee and the Company agree as follows:

1. Termination of Employment; Separation Compensation. Effective as of the date
of this Agreement, Employee’s employment with the Company and its affiliates is
terminated. Subject to the terms and conditions of this Agreement, the Company
and the Employee agree that only for purposes of the determining Employee’s
right to payments under the Employment Agreement, Employee’s termination of
employment constitutes a termination of Employee’s employment by the Company
without Cause (as defined in the Employment Agreement); and, accordingly, the
Company will pay the Employee the amounts set forth in Section 8(d) of the
Employment Agreement, at the times and otherwise in accordance with Section 8(d)
of the Employment Agreement, subject to the terms and conditions of the
Employment Agreement, as modified by this Agreement. The foregoing payments will
be subject to applicable tax withholding and other deductions. Except as
provided in this Agreement, Employee will not be entitled to any other payments
or benefits as a result of his employment or the termination of his employment.
Notwithstanding the foregoing, the terms of Section 8(d) of the Employment
Agreement are hereby modified as follows:

(a) Any of the foregoing amounts (other than Accrued Obligations (as defined in
the Employment Agreement)) that would otherwise become payable under
Section 8(d) of the Employment Agreement during the Revocation Period (as
defined below) shall be paid on the first payroll period, following the
Revocation Period and not when such amounts would otherwise be paid;



--------------------------------------------------------------------------------

(b) it is agreed that “the Annual Bonus for the fiscal year of termination” as
described in Section 8(d) of the Employment Agreement shall be 62.5% of
Employee’s Base Salary (as defined in the Employment Agreement) and not any
other amount called for by the Employment Agreement or any other applicable
bonus plan; provided, however, that Employee shall only be entitled to receive
the payment contemplated by this clause (b) if the Company pays one or more
bonuses for the 2011 calendar year under its annual incentive bonus plan
(ignoring any bonus contractually required to be paid to the person who was
Chief Financial Officer of the Company as of the effective date of this
Agreement) or provides a benefit to any person substantively in substitution for
amounts or rights under such annual incentive bonus plan; and

(c) unless otherwise required by the Company’s benefit plan, the benefit
described in Section 8(d)(v) of the Employment Agreement will not terminate by
reason of Employee becoming eligible to receive similar benefits from a
successor employer or business unless such similar benefits taken as a whole are
at least as favorable as the benefits taken as a whole provided by the Company.

2. Benefits. Except as expressly provided in Section 8(d) of the Employment
Agreement, as of the date of this Agreement, Employee will no longer be eligible
to participate in any other benefit programs offered to employees by the Company
or any of its affiliates, including without limitation vacation, 401(k) plan,
short-term and long-term disability, travel and accident and independent life
insurance programs; provided however that participation in benefits shall not be
lost by virtue of this Section to the extent that (i) Employee is a participant
in such a plan as of termination of employment and (ii) benefits are available
generally to terminated employees under such plan. For greater certainty,
nothing in this Agreement or under the Employment Agreement requires the Company
to maintain any benefit plan or program.

3. Profit Units. The Employee and Parent acknowledge that Employee was awarded
Time-Vested Profit Units and Performance-Vested Profit Units (each as defined in
the Profit Unit Grant Agreement), pursuant to the Profit Unit Grant Agreement.
Employee and Parent agree that as of the date of this Agreement all of his
Time-Vested Profit Units (i.e., 758 Profit Units) will become vested as a result
of his termination and that Employee’s Performance-Vested Profit Units (i.e.,
759 Profit Units) are forfeited as of the date of this Agreement, for no
consideration. Additionally, Parent agrees that it shall not exercise any of its
repurchase rights set forth in Section 3(b) of the Profit Unit Grant Agreement.

4. Employee’s Full General Release of Claims against the Company and Covenant
Not To Sue.

(a) Employee, for himself and for his heirs, successors, and assigns,
irrevocably and unconditionally releases and forever discharges the Company,
Parent, their respective subsidiaries and affiliates, and all of their
successors, assigns, officers, directors, representatives, agents, employees,
associates and all other persons acting for or on behalf of them (collectively,
the “Released Parties”), from all claims, complaints, liabilities, agreements,
damages, costs, debts, and expenses of any kind, whether known or unknown,
including without limitation all claims in connection with Employee’s employment
with

 

2



--------------------------------------------------------------------------------

the Company, including without limitation, any claim for continued or future
employment or for payment of wages or salary, or any other payment, pursuant to
any agreement, whether written or unwritten, or arising out of any employment or
other relationship with the Company. Without limitation, Employee releases and
waives all claims under Title VII of the Civil Rights Act of 1964, as amended
(42 U.S. C. § 2000e, et seq.); the Civil Rights Acts of 1866, 1871 and 1991, all
as amended; 42 U.S.C. § 1981; the Family and Medical Leave Act of 1993, as
amended (29 U.S.C. § 2601, et seq.); the Americans With Disabilities Act, as
amended (42 U.S.C. § 12101, et seq.); the Rehabilitation Act of 1973, as amended
(29 U.S.C. § 793-94); the Fair Labor Standards Act, as amended (29 U.S.C. § 201,
et seq.); the Equal Pay Act of 1963, as amended (29 U.S.C. § 206); the Employee
Retirement Income Security Act, as amended (29 U.S.C. § 1001, et seq.); the
Consolidated Omnibus Budget Reconciliation Act of 1985 (29 U.S.C. § 1161, et
seq.); the Age Discrimination in Employment Act (29 U.S.C. § 621 et seq.); the
Older Workers Benefit Protection Act of 1990 (29 U.S.C. § 623); Chapter 760 of
the Florida Civil Rights Act of 1992, as amended; the Florida General Labor
Regulations, as amended; and any similar local ordinance; workers’ compensation
statutes; and any other applicable federal, state or local statute, rule,
regulation or ordinance relating to discriminatory hiring or employment
practices or civil rights laws based on protected class status; common law
claims, including claims of intentional or negligent infliction of emotional
distress, negligent hiring, negligent retention, negligent training, negligent
supervision, defamation, invasion of privacy, breach of a covenant of good faith
and fair dealing, promissory estoppel, negligence, wrongful termination of
employment; any claims for or to past or future unpaid salary, commissions,
bonuses, incentive payments, expense reimbursements, health care benefits, life
insurance, disability insurance and any other income or benefits the Employee
received or claim he should receive and all other claims of any kind, including
but not limited to any claims for attorneys’ fees. Notwithstanding the foregoing
or anything herein to the contrary, nothing in this Section 4 is intended to or
shall have the effect of releasing any person from liability, agreements, or
obligations consisting of or arising under any of the following:

(i) Employee’s rights under this Agreement and the Surviving Employment
Agreement Provisions (as modified by this Agreement);

(ii) Employee’s rights under the Profit Unit Grant Agreement (as modified by
this Agreement);

(iii) Employee’s right to benefits due to terminated employees under any
employee benefit plan of the Company or any affiliate of the Company in which
the Employee participated, in accordance with the terms thereof;

(iv) Employee’s rights as an equityholder of Parent;

(v) Employee’s rights under the limited liability company agreement of Parent,
as amended from time to time, under any other organizational documents of the
Parent, and under the organizational documents of the Company;

 

3



--------------------------------------------------------------------------------

(vi) Employee’s rights under any registration rights agreement of Parent;

(vii) Any rights Employee may have under any director’s and officer’s insurance
policy maintained by Parent, the Company or any affiliate from time to time; or

(viii) Any rights that are non-waivable as a matter of law.

(b) Employee covenants not to sue any of the Released Parties for any of the
foregoing released claims. Employee warrants that he has not filed any
complaint, claim or charge against any of the Released Parties with any local,
state or federal agency or court. Employee agrees that, if any such agency or
court assumes the prosecution or jurisdiction of any complaint or charge against
any of the Released Parties, he will immediately dismiss the complaint or charge
and/or will immediately request such agency or court to dismiss and withdraw
from the matter, and he will not support the effort of anyone else or any entity
that might file an action against any of the Released Parties. In the event
Employee fails or refuses to undertake these obligations, this Agreement shall
operate to effectuate his dismissal or withdrawal of such complaint, charge or
claim and he will forward to the Company any monies he receives from such
complaint, charge or claim.

(c) The Employee has not assigned or otherwise transferred any interest in any
of the foregoing released claims. The Employee shall not commence, join in, or
in any manner seek relief through any suit arising out of, based upon, or
relating to any of the foregoing released claims.

5. Continued Effectiveness of Employment Agreement. Employee reconfirms his
obligations and covenants under the Employment Agreement (including, without
limitation, those set forth in Section 9 of the Employment Agreement), which, as
modified by this Agreement, will remain in effect after the date of this
Agreement, and his agreement to comply with the terms and provisions of the
Employment Agreement. Additionally, the parties hereto acknowledge and agree
that Sections 8 through 23 of the Employment Agreement (as well as related
definitions of Section 1) shall survive any termination of the Employment
Agreement effected hereby, as contemplated by Section 22 thereof, such surviving
provisions being only modified as expressly provided for herein (such surviving
provisions, as modified hereby, being the “Surviving Employment Agreement
Provisions”).

6. Return of Company Property; Cooperation. No later than seven (7) days after
signing this Agreement, the Employee shall return in good condition to the
Company all property of the Company and its affiliates in his position or under
his control, including, but not limited to all records, files, equipment,
supplies, keys, and parking pass. As reasonably requested from time to time by
the Company, Employee shall at no cost to himself cooperate and consult with the
Company in connection with its pending litigation and other legal proceedings,
as well as any transition of projects. The Company will pay Employee reasonable
compensation for this cooperation and consulting, and the Company will pay
reasonable out-of-pocket expenses of Employee that it approves in advance; and
it is not anticipated by any party hereto that substantial services relative to
such cooperation and consultation will need to be performed by the Employee
going forward; and to

 

4



--------------------------------------------------------------------------------

the extent any substantial services should be requested, such substantial
services shall be performed by the Employee only if the parties can reach a
mutual agreement as to the specific terms (including without limitation the
extent of services and the compensation for same) under which such services
would be performed. Employee shall not make disparaging statements, written or
oral, in any forum or media, regarding the Company, its directors, officers,
employees, policies, products, processes, operations, or facilities. The Company
agrees that it shall not make, and shall not cause or allow its senior executive
employees to make, any such disparaging statements with respect to Employee.
Employee will refer to the Company any press inquiries regarding the
circumstances of his resignation.

7. Employee’s Review of this Agreement; Legal Counsel.

(a) Employee acknowledges that he has read each section of this Agreement, that
the Agreement is written in a manner calculated to be understood by Employee,
and that Employee in fact understands his rights and obligations under it,
including the fact that he is waiving and releasing his rights to bring an age
discrimination claim against the Company under the Age Discrimination in
Employment Act.

(b) Employee is advised to consult with legal counsel before executing this
Agreement. Each party will be responsible for its own tax consequences arising
out of this Agreement.

(c) Employee acknowledges that at least some of the money being paid pursuant to
this Agreement and any other consideration is in excess of all monies or
anything else of value otherwise owed to him absent the giving of a release by
the Employee.

(d) Employee has up to twenty-one (21) calendar days following his receipt of
this Agreement to consider this Agreement before signing it. However, Employee
may consider and sign this Agreement in less time if he so chooses.

(e) Employee may revoke this Agreement within seven (7) days after his execution
of this Agreement (the “Revocation Period”). To revoke this Agreement, Employee
shall deliver notice of such election in writing to Company’s representative,
Jason Grant, before 5:00 p.m. on the seventh day after execution. If the seventh
day does not fall on a business day, then the Revocation Period shall be deemed
extended to 5:00 p.m. the next business day.

(f) This Agreement is not effective or enforceable until the Revocation Period
has expired without Employee exercising his right to revoke this Agreement, and
no monies or other consideration will be sent to Employee until after the
Revocation Period has expired (assuming Employee has not timely exercised his
right to revoke the Agreement).

8. Costs and Expenses with Respect to this Agreement. Each party shall bear his
or its own costs and expenses expended in connection with the preparation of
this Agreement; provided that the Company shall pay or shall reimburse the
Employee for, within 30 days of expiration of the Revocation Period, the
Employee’s reasonable attorneys fees incurred in connection with the review and
negotiation of this Agreement, such fees not to exceed $5,000.00.

 

5



--------------------------------------------------------------------------------

9. Complete Agreement. This Agreement (including the obligations and covenants
of the Employment Agreement incorporated into this Agreement by Section 5 of
this Agreement) records the final, complete and exclusive understanding between
the parties with respect to the transactions described in it and supersedes any
prior or contemporaneous agreement, understanding or representation, oral or
written, by any of them.

10. Execution and Effective Date. The parties may execute this Agreement in
counterparts. Each executed counterpart will be considered an original document
and all executed counterparts, together, will constitute the same Agreement.
Employee may revoke this Agreement during the Revocation Period. This Agreement
shall not become effective or enforceable until the Revocation Period has
expired. Unless Employee revokes this Agreement during the Revocation Period,
upon expiration of the Revocation Period, this Agreement shall become effective
and enforceable.

11. Amendment and Assignment. An amendment or modification of this Agreement or
any provision of it will be valid and effective only if it is in writing and
signed by each party to this Agreement; provided that any amendment not
affecting the rights or obligations of Parent shall not require the signature of
Parent. This Agreement is not assignable by Employee without the prior written
consent of the Company, and any attempted assignment by Employee without the
prior written consent of the Company will be invalid and unenforceable.

12. Legal Proceedings; Governing Law. Each party to this Agreement (a) consents
to the personal jurisdiction of the state and federal courts having jurisdiction
in Hillsborough County, Florida (b) stipulates that the proper, exclusive, and
convenient venue for any legal proceeding arising out of this Agreement is
Hillsborough County, Florida, for state court proceedings, and (c) waives any
defense, whether asserted by a motion or pleading, that Hillsborough County,
Florida, or the Middle District of Florida, Tampa Division, is an improper or
inconvenient venue. EACH OF THE PARTIES KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES THE RIGHT TO A JURY TRIAL IN ANY LAWSUIT BETWEEN EMPLOYEE
AND THE COMPANY RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR THE
MATTERS CONTEMPLATED HEREBY.

In any mediation or litigation (including appellate proceedings) arising out of
this Agreement, the losing party shall reimburse the prevailing party, on
demand, for all costs and expenses (including legal fees, costs, and expenses)
that are incurred by the prevailing party as a result of the mediation or
litigation. These rights are in addition to, and not in replacement of any
rights under the Surviving Employment Agreement Provisions. The laws of the
State of Florida and the federal laws of the United States of America, excluding
the laws of those jurisdictions pertaining to the resolution of conflicts with
laws of other jurisdictions, govern the validity, construction, enforcement, and
interpretation of this Agreement.

Notwithstanding Section 18 of the Employment Agreement, it is agreed that the
rules of the first paragraph of Section 12 of this Agreement shall govern the
topics of governing law and jurisdiction for purposes of the Surviving
Employment Agreement Provisions and not Section 18 of the Employment Agreement.

 

6



--------------------------------------------------------------------------------

13. Notices. Any notice or other communication hereunder shall be given pursuant
to the rules contained in the notice provisions contained in Section 19 of the
Employment Agreement, except that with respect to any notice or communication to
the Employee, the copy of such notice or communication should instead be
provided to the Employee’s counsel Gary Teblum of Trenam Kemker, 101 E. Kennedy
Boulevard, Suite 2700, Tampa, Florida 33602. Additionally, it is agreed that for
purposes of the Surviving Employment Agreement Provisions and this Agreement
that any notice duly delivered to the Company shall also be deemed to constitute
duly delivered notice to Parent, unless Parent otherwise notifies the other
parties hereto in writing and provides contact information in such notice
pursuant to which notice is to be sent to Parent.

14. No Fraud. The parties agree that no inducements, statements or
representations have been made that are not set forth in this Agreement and that
they did not rely on any inducements, statements or representations not set
forth herein.

[Signatures to Follow]

 

7



--------------------------------------------------------------------------------

EXECUTED: As of December 31, 2011

 

UNITED MARITIME GROUP, LLC, a Florida limited liability company By:   /s/ Jason
Grant   Name:   Jason Grant   Title:   CFO

 

GS MARITIME HOLDING LLC A Delaware limited liability company By:   /s/ Jason
Grant   Name:   Jason Grant   Title:   Treasurer

 

/s/ WALTER T. BROMFIELD WALTER T. BROMFIELD, individually

[Signature Page to Separation Agreement]